Citation Nr: 0530586	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  97-06 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating for hepatitis C greater than 30 
percent prior to July 2, 2001.

2.  Entitlement to a rating for hepatitis C greater than 40 
percent from July 2, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from November 1973 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO), which increased the assigned rating 
for hepatitis C from zero to 30 percent, effective March 16, 
1996.  The veteran perfected an appeal as to that increase in 
rating.

During the course of the appeal, the Board remanded the case 
to the RO in January 1999, and again in April 2004, for 
further development.  In a June 2005 rating decision, the RO 
increased the assigned rating from 30 to 40 percent, 
effective July 2, 2001.  

As the veteran is presumed to seek the maximum rating for a 
disability, the claim remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Therefore, as reflected in 
the issue listed on page one, the veteran is still claiming 
entitlement to a rating greater than 30 percent for hepatitis 
C prior to July 2, 2001, and greater than 40 percent for that 
disability from that date.

In a statement in support of claim received in July 2005, the 
veteran requested that his rating of 100 percent be made 
permanent and total.  This matter is referred to the RO for 
appropriate action.

The veteran provided additional medical evidence to the RO in 
June 2005, which was not considered in the RO's July 2005 
supplemental statement of the case.  The case was certified 
to the Board in September 2005 and files transferred to the 
Board at that time.  The RO forwarded the additional evidence 
to the Board in October 2005.  Given the favorable 
determination in this case, the Board determines that 
remedial action to correct any procedural defect is 
unnecessary.  See 38 C.F.R. §§ 19.31, 19.37.
 

FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  Prior to July 2, 2001, the veteran's hepatitis C is 
productive of symptoms with episodes of several weeks 
duration, aggregating three or more a year, and accompanied 
by disabling symptoms requiring rest therapy.  

3.  From July 2, 2001, the veteran's hepatitis C is 
productive of near constant debilitating symptoms such as 
fatigue, malaise, nausea, vomiting, arthralgia, and right 
upper quadrant pain.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent rating for 
hepatitis C prior to July 2, 2001 are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.112, 4.113, 
4.114, Diagnostic Codes 7312, 7345 (2001).

2.  The schedular criteria for a 100 percent rating for 
hepatitis C from July 2, 2001 are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.112, 4.113, 
4.114, Diagnostic Codes 7312, 7354 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

The Court has held that a notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, the Court held that a notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must accomplish the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.

Given the favorable disposition of the issue decided below-
granting of a 100 percent rating for hepatitis C-the Board 
notes that any possible deficiencies in the duty to notify 
and to assist with respect to the current appellate review of 
the claim constitute harmless error and will not prejudice 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

II.  Background

VA hospital records from February 1997 show that during 
hospitalization at that time the veteran had complaints of a 
pain in the abdomen.  Laboratory testing showed that liver 
function tests were elevated.  Hepatitis C was reactive.  
Ultrasound of the abdomen showed diffuse hepatocellular 
disease with fatty infiltration.  

During a May 1997 VA alimentary appendages examination, the 
veteran complained that he falls asleep more easily than he 
should, and that his nose bleeds frequently. He also reported 
that he was unable to work due to some neuropsychiatric 
problems.  On examination, the report records objective 
findings including abdominal discomfort in the right upper 
quadrant all the time, which is worse after he eats a meal; 
pain rated 5 on a scale of 0 to 10; pronounced malaise, and 
falls asleep easily; weight fluctuation of 5 to 10 pounds 
every couple of months, for no apparent reason; and 
generalized weakness.  He did not have nausea, vomiting, or 
anorexia.  He weighed 198 pounds and was 5 feet 8 inches in 
height.  

The results of laboratory studies are as follows: (A) 
Hepatitis C titer - reactive; (B) Free T4 0.8, which is low.  
TSH is 1.64, which is normal; (C) Liver profile - SGOT 75; 
gamma GTP 192, which is elevated; amylase 118, which is also 
elevated; (D) Glucose 161 mg/dL, which is elevated.  Total 
protein 8.8, which is slightly elevated; (E) Blood studies 
are within normal limits, except for slight anemia. RBC 4.1, 
hemoglobin 13.4; (F) Granulocyte count 45, which is low; 
lymphocytes are 41%, which is high; monocytes 12%, which is 
high.  The examination report contains a diagnosis of 
hepatitis, chronic due to virus hepatitis C.

The report of a June 1997 VA liver biopsy contains a 
diagnosis of chronic hepatitis C with moderate to marked 
activity and marked fibrosis (cirrhosis), regenerating 
activity and fatty change (SP ethanol); thin needle biopsy of 
liver.

VA progress notes show that the veteran was seen in November 
1997 for complaints of having a sharp pain in the right upper 
quadrant for the past three days.
 
Private treatment records in 1998 show that he was seen in 
July 1998 with complaints of chronic hepatitis C and 
bloating.  On examination, the abdomen was obese and 
distended.  The liver percussed approximately 8 cm.  The 
report contains an impression of chronic hepatitis C; 
bloating and gas probably irritable bowel syndrome; and 
depression.

Private medical records include the following.  A report of 
an August 1998 MRI of the abdomen found that the liver was of 
normal size and shape, and there was no mass lesion or mass 
effect.  There was no evidence of a hepatoma.  The impression 
was that there was no evidence of focal hepatic lesions.  
During a visit the next day, the veteran complained of 
episodes of bloating and abdominal discomfort with loose 
stools.  The report contains an impression of (1) chronic 
hepatitis C with elevated alpha fetoprotein possibly related 
to hepatitis rather than hepatoma; and (2) bloating and loose 
stools possibly related to pancreatic insufficiency.

The report of a later MRI in January 1999 noted that the 
appearance of the liver is normal, without focal lesions; and 
no definite biliary ductal dilatation.  The examiner saw no 
lymphadenopathy.  There was no ascites.  The vascular 
structures of the liver were normal.  The impression was that 
this was a normal study.

The report of a June 1999 VA examination shows that the 
examiner discussed the clinical history of the veteran's 
liver disability and examined the veteran for that 
disability.  The examiner noted that the veteran complained 
of fluctuating weight, but he has not had sustained weight 
loss.  The veteran complained of depression, and said that he 
cannot do things he used to do.  He reported having some 
anxiety.

On examination, the veteran weighed 209 pounds.  There was no 
icterus (jaundice) noted, and no cutaneous manifestations of 
chronic liver disease.  The liver percusses to 10.0 cm. 
beneath the umbilical line, and was somewhat hard. There was 
no evidence of ascites.  There was no costovertebral angle 
tenderness, and no other abdominal abnormalities were noted.  

After examination the report contains the following 
assessment.  The veteran had a 26 year history of hepatitis 
C; and has cirrhosis by biopsy.  He has elevated alpha 
fetoprotein, but two negative MRIs of the liver.  His 
complaint of increasing fatigue is explained by his cirrhosis 
on the basis of hepatitis C.  The natural history of 
hepatitis C with cirrhosis is progressive debility.  The 
veteran's abdominal pain cannot be explained on the basis of 
his hepatitis in the face of normal imaging studies.  His 
functional bowel-like complaints of bloating cannot be 
related to the hepatitis C.  His loose bowels with normal 
stool fat and normal imaging studies cannot be blamed on 
hepatitis C and there is no evidence of chronic pancreatitis.  
His anxiety/depression can be related to his hepatitis C and 
general debility.  The examiner concluded with an opinion 
that the progressive nature of the veteran's liver disease 
will make his functional capacity diminish over time. 

In a November 1999 statement, Michael H. Sperling, M.D., 
noted that he had treated the veteran since April 1998, and 
that the veteran had chronic hepatitis C but treatment was 
being withheld because of depression, for which Interferon is 
contraindicated.  Dr. Sperling noted that the veteran's alpha 
fetoproteins have been elevated to a level of 53.95 in March 
but radiologic testing of the liver revealed no evidence of 
focal hepatic lesions.  The veteran currently had right upper 
quadrant abdominal pain of uncertain etiology.  The most 
recent alpha fetoprotein was 69.77.

In a January 2001 statement, Siva Balakrishnan, M.D., stated 
that the veteran suffered from multiple problems, including 
diabetes controlled with insulin, and also hepatitis C, which 
was managed with Interferon treatment.  The veteran also 
suffered from severe depression.  Dr. Balakrishnan opined 
that the veteran was physically and mentally not capable of 
working.

In a January 2002 statement, Dr. Sperling noted that the 
veteran was with chronic hepatitis C and cirrhosis, dating 
back to at least June 1997.  The veteran had right upper 
quadrant abdominal pain and was unable to undergo treatment 
with interferon due to a history of depression.  The veteran 
had a mildly elevated alpha-fetoprotein.

The veteran was hospitalized by VA in February 2002 with 
symptoms of confusion and an ammonia level of 92.  The 
admitting diagnosis was confusion secondary to possible 
hepatic encephalopathy caused by constipation versus 
psychiatric medication.  He initially did not answer 
questions appropriately and spoke extremely slow on 
admission.  He complained of nausea and right upper quadrant 
abdominal pain, but no vomiting, and some constipation for 
the past four years.  He was treated and released the 
following month.  Diagnoses included dysthymia; delirium 
(resolved); chronic hepatitis C positivity.

A report of VA laboratory testing in March 2002 contains 
laboratory findings, and assessments including (1) 
malaise/fatigue/sleep disturbance; (2) hepatitis C and 
chronic elevated liver function tests; and (3) depression.

Private medical records show that the veteran was 
hospitalized in December 2002 with complaints of severe right 
upper quadrant pain.  He underwent Laparoscopic 
cholecystectomy in treatment of a preoperative diagnosis of 
cholelithiasis.  The postoperative diagnosis was acute 
cholecystitis with cirrhosis of the liver, status post 
hepatitis C infection.  The final diagnosis on microscopic 
examination, was that sections show chronic inflammation and 
fibrosis of the gallbladder wall.

VA treatment records in April 2003 show that the veteran 
reported complaints that his abdominal pain was not better 
since previous surgery; and that he feels nauseated, and his 
stool is soft, brown, and with no blood in it.  He had no 
change in appetite, no fever or chills, no cough or chest 
pain, and no shortness of breath, tightness or palp.  He 
reported having nose bleeds but no blurring of vision.  The 
report contains diagnoses including (1) history of hepatitis 
C, patient is not a candidate to have medication due to his 
depression; (2) right upper quadrant pain with deranged liver 
function testing and hepatomegaly, ? cirrhosis of the liver.  
The examiner thought that the abdomen discomfort and 
indigestion is related to his cirrhosis; (3) epistaxis, ? 
Caog abnormalities due to problem (2); and (4) parotid gland 
enlargement, and gynecomatesia, due to the underlying liver 
disease.

VA treatment records in January 2004 show that the veteran 
was seen with complaints of right upper quadrant pain for 
four days, which was worse after eating.  At that time he 
weighed 222.4 pounds.  The abdomen was soft, and the left 
upper quadrant was tender to palpation, with no rebound or 
guarding.  He had normal bowel sounds, and no 
hepatosplenomegaly or abnormal mass.  The diagnosis including 
right upper quadrant pain for two weeks, and cirrhosis.

The report of a July 2004 VA examination of the liver, 
gallbladder, and pancreas for hepatitis C, shows that the 
claims file and medical records were reviewed.  The examiner 
noted that a biopsy in 1997 showed chronic hepatitis C with 
marked cirrhosis.  The examiner noted that the veteran has 
also developed hypertension and diabetes, which the veteran 
admits to being uncontrolled.  On examination the abdomen was 
soft with right upper quadrant tenderness.  No hepatomegaly 
was palpated.  Bowel sounds were present.  Stool was guaiac 
negative.  There was no peripheral edema, and no evidence of 
ascites.  

After examination, which included laboratory testing, the 
report contains a diagnosis of hepatitis C with cirrhosis by 
biopsy results and right upper quadrant pain.  
Symptomatically, the veteran does complain of chronic fatigue 
in which he has to lie down numerous times during the day 
which leaves him unable to work.  However, he has been on 
disability for the last eight years and has not worked 
because of a sleep disturbance according to the veteran.  He 
is taking Tramadol for his right upper quadrant pain on a 
daily basis.  He is on no other medication for his hepatitis 
C.

Private treatment records in June 2005 show that the veteran 
was seen in the emergency room for complaints of pain 
concentrated in the right upper quadrant, and some loose 
stools, yellow in color.  The veteran was given pain 
medication, morphine, and stated that pain was 10 out of 10.  
30 minutes later, he said that pain was 8 out of 10.  Later 
he said that the pain was no better after the shot, and that 
it hurts every time he breaths.  

The report of a consultation at the time of the June 2005 
treatment noted the following history of treatment.  The 
report noted that the veteran has had chronic intermittent 
abdominal pain for many years since his diagnosis of 
hepatitis C.  A biopsy of the liver showed chronic hepatitis 
C with cirrhosis, fibrosis and necrosis.  An EGD and 
colonoscopy in February 2005 showed small distal esophageal 
varices and minor polyps.  Multiple abdominal studies, the 
first in December 2002 showed sludge.  An ultrasound in March 
of 2003 after a cholecystectomy was negative. An MRI in July 
2004 showed cirrhosis with regenerative nodules.  CTs in 
September 2003 initially was negative and then on repeat 
showed some nonspecific stranding.  A CT in June 2004 showed 
portal hypertension and possible ectatic lesion in the right 
lobe.  A biopsy in October 2004 and CT in February 2005 
showed cirrhosis.  

The veteran reported he had not had any diarrhea or 
constipation, and no nausea or vomiting.  His appetitive has 
been very poor.  He had not had any fevers or chills, and did 
have some shortness of breath and difficulty taking deep 
breaths due to significant pain in the right side.  The 
veteran currently was taking no over-the-counter medicines, 
and does take insulin, and aspirin daily.  He takes 
Lisinopril; and Flexeril, Tramadol and Risperdal as needed; 
and Prilosec daily.  

On examination, the abdomen was soft with right upper 
quadrant tenderness to palpation.  There was no tenderness 
over the rib cage, no rebound, no guarding, and no Murphy's 
sign.  Laboratory data included total bilirubin 1.6; AST 88; 
ALT 61.  The report contains an impression of chronic 
abdominal pain with diagnosis still illusive after multiple 
imaging studies.  The examiner opined that "this is most 
likely related to his hepatitis C cirrhosis versus a 
musculoskeletal type pain.  However, it is currently 
bothering the patient."
 
III.  Analysis

The veteran essentially asserts that the severity of his 
service-connected hepatitis C disability is greater than as 
reflected in the assigned evaluations.

Below, the Board sets forth the laws and regulations 
applicable to the claim on appeal and adjudicated here, and 
in relation to those laws and regulations, analyzes the 
information and evidence pertinent to this case.  In this 
connection, the Board has reviewed the entire record.  The 
record-including relevant medical records discussed above-
includes contentions of the veteran including those contained 
in the October 1998 and September 2003 hearing transcripts; 
available military records; medical records, including 
private and VA medical records, including records of 
treatment and examination reports; and some published 
material.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in its entirety, all of the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will summarize the relevant evidence, and focus 
specifically on what the evidence shows, or fails to show, 
with respect to the claim.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995). 

VA must consider all the evidence of record to determine when 
an ascertainable increase occurred in the rated disability.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999). The primary concern in a 
claim for an increased evaluation for a service-connected 
disorder is the current level of disability.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements and testimony must be considered with the 
clinical evidence of record and in conjunction with the 
pertinent rating criteria.

During the course of this appeal, VA revised the criteria for 
disorders of the liver, effective July 2, 2001.  See 66 Fed. 
Reg. 29,486-29,489 (May 31, 2001).  VA's General Counsel has 
held that where a law or regulation changes during the 
pendency of a claim for increased rating, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of that change.  The Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change. VAOPGCPREC 3-2000 (2000).  In 
this case, the Board will consider the claim under both 
versions of applicable diagnostic criteria as effective date 
regulations may allow.

The RO already has considered the severity of the veteran's 
disability under both the former and revised criteria.  Thus, 
there is no due process bar to the Board also considering the 
former and revised criteria.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Effective July 2, 2001, 38 C.F.R. § 4.114 was amended and 
Diagnostic Codes 7311, 7312, 7343, 7344, and 7345 were 
revised.  Diagnostic Code 7313 was removed and Diagnostic 
Codes 7351 and 7354 were added.  Prior to the July 2, 2001, 
regulatory change, Diagnostic Code 7345 (under which the 
veteran was rated prior to the change), was the appropriate 
rating Code for infectious hepatitis.  Following the 
regulation change, Diagnostic Code 7345 was amended and is 
currently used to rate chronic liver disease without 
cirrhosis, to specifically exclude hepatitis C. Diagnostic 
Code 7354 now contains criteria for evaluating hepatitis C.

Under the former criteria, a 30 percent evaluation under 
Diagnostic Code 7345 required that the disease be productive 
of minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
than required for a 60 percent evaluation, but necessitating 
dietary restriction or other therapeutic measures.  A 60 
percent evaluation required moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  Finally, a 100 percent 
rating under this code was warranted when the disease was 
productive of marked liver damage manifested by liver 
function tests and marked gastrointestinal symptoms, or with 
episodes of several weeks duration, aggregating three or more 
a year, and accompanied by disabling symptoms requiring rest 
therapy.  38 C.F.R. § 4.114, Diagnostic Code 7345 (2001).

The revised regulations add a new diagnostic code, 7354, 
which specifically governs the evaluation of hepatitis C (as 
well as non-A, non-B hepatitis).  Pursuant to this 
regulation, a 10 percent rating requires that the disease be 
productive of intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week but less than two weeks during the past twelve-month 
period.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2005).

A 20 percent rating is warranted if the hepatitis C is 
productive of daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past twelve-month period.  Id.

A 40 percent evaluation is in order in cases of daily 
fatigue, malaise, and anorexia, accompanied by minor weight 
loss and hepatomegaly, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past twelve-month period.  Id.

A 60 percent rating requires daily fatigue, malaise and 
anorexia with substantial weight loss (or other indication of 
malnutrition) and hepatomegaly; or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks, during the past twelve-
month period, but not occurring constantly.  Id. 

Finally, a 100 percent rating requires near constant 
debilitating symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain.  Id.
 
Under the new rules for evaluating hepatitis C, cirrhosis of 
the liver can be rated as a sequela under an appropriate 
diagnostic code, but the same signs and symptoms cannot be 
the basis for evaluation under Diagnostic Code 7354 and under 
the code for a sequela, e.g., 7312.  38 C.F.R. § 4.114, 
Diagnostic Code 7354 note (1) (2005).  In addition, note (2) 
following Diagnostic Code 7354 provides that, for purposes of 
evaluating conditions under diagnostic code 7354, an 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.

Under the criteria as in effect prior to July 2, 2001, for 
rating cirrhosis of the liver, a 30 percent evaluation may be 
assigned for moderate cirrhosis, with dilation of superficial 
abdominal veins, chronic dyspepsia, slight loss of weight or 
impairment of health.  A 50 percent evaluation may be 
warranted for moderately severe cirrhosis, with the liver 
definitely enlarged with abdominal distention due to early 
ascites and with muscle wasting and loss of strength.  A 70 
percent evaluation may be assigned for severe cirrhosis, with 
ascites requiring infrequent tapping, or recurrent hemorrhage 
from esophageal varices, aggravated symptoms and impaired 
health.  A 100 percent evaluation may be warranted for 
pronounced cirrhosis, with aggravation of the symptoms for 
moderate and severe, necessitating frequent tapping. See 38 
C.F.R. § 4.114, Diagnostic Code 7312 (2001).

Under the new criteria, as in effect from July 2, 2001, 
forward, under Diagnostic Code 7312, pertaining to cirrhosis 
of the liver, a 30 percent evaluation is warranted for portal 
hypertension and splenomegaly, with weakness, anorexia, 
abdominal pain, malaise, and at least minor weight loss.  A 
50 percent evaluation is warranted for history of one episode 
of ascites, hepatic encephalopathy, or hemorrhage from 
varices or portal gastropathy (erosive gastritis), but with 
periods of remission between attacks.  A 100 percent 
evaluation is warranted for generalized weakness, substantial 
weight loss, and persistent jaundice, or; with one of the 
following refractory to treatment: ascites, hepatic 
encephalopathy, hemorrhage from varices or portal gastropathy 
(erosive gastritis).

Service connection is in effect for hepatitis C.  Service 
connection was established for that disability in a rating 
decision of September 1974 and was assigned a noncompensable 
rating at that time under provisions of Diagnostic Code 7345.  
38 C.F.R. Part 4 (2001).  In an August 1997 rating decision, 
from which this appeal arises, the RO increased the rating 
assigned under that code, to 30 percent effective from March 
16, 1996.  During the appeal, in a June 2005 rating decision, 
the RO increased the rating assigned to 40 percent, effective 
July 2, 2001, under Diagnostic Codes 7312-7354.  38 C.F.R. 
Part 4 (2005).  
 
The following summarizes the relevant medical evidence 
discussed above that shows that the criteria is met 
warranting a 100 percent evaluation for both before and from 
July 2, 2001.  First, the veteran was hospitalized in 
February 1997 for approximately 20 days, with initial 
complaints including having depressed mood, and physical 
complaints including pain in the abdomen.  The diagnoses at 
that time included enlarged right parotid gland which was 
later linked to the underlying liver disease, and chronic 
hepatitis C.    

The report of liver function tests conducted at the May 1997 
VA examination concludes with a diagnosis of hepatitis, 
chronic due to virus hepatitis C.  The report of a June 1997 
VA liver biopsy contains a diagnosis of chronic hepatitis C 
with moderate to marked activity and marked fibrosis 
(cirrhosis).  Treatment and examination records beginning in 
1997 show complaints of sharp pain in the right upper 
quadrant, fluctuating weight, and abdominal symptoms 
including bloating.  Findings include increasing fatigue 
explained by cirrhosis on the basis of hepatitis C; anxiety 
and depression related to hepatitis C and general debility; 
elevated alpha fetoproteins.  

In his January 2001 statement, Dr. Balakrishnan opined that 
the veteran was physically and mentally not capable of 
working.  In that connection he noted multiple problems 
including diabetes controlled with insulin, hepatitis C; and 
severe depression.  Although Dr. Balakrishnan stated that 
hepatitis C was managed with interferon treatment, other 
medical evidence shows that such treatment was withheld due 
to the veteran's depression. 

Significantly severe symptoms continue to be reported in the 
period from July 2, 2001.  The veteran was hospitalized for 
about 25 days in February and March 2002, with symptoms of 
confusion and an ammonia level of 92.  The diagnosis at that 
time included dysthymia, delirium (resolved), and chronic 
hepatitis C positivity.

The veteran was hospitalized again in December 2002 with 
complaints of severe right upper quadrant pain, and underwent 
laparoscopic cholecystectomy in treatment of cholelithiasis.  
The diagnosis was acute cholecystitis with cirrhosis of the 
liver, status post hepatitis C infection.  Microscopic 
examination of tissue samples established that this involved 
chronic inflammation and fibrosis of the gallbladder wall.  

Other treatment records in April 2003 show that the veteran 
continued to have abdominal pain, and nose bleeds.  The 
diagnosis at that time shows that the veteran was not able to 
have medication due to his depression.  Right quadrant pain 
and indigestion, as well as epistaxis, parotid gland 
enlargement, and gynecomatesia were found to be present and 
were linked to the veteran's underlying liver disease. 

After VA examination in July 2004, the diagnosis endorsed the 
veteran's complaints of chronic fatigue requiring him to lie 
down numerous times during the day, leaving him unable to 
work.

Finally, the June 2005 consultation report at the time of 
emergency treatment reviewed previous treatment the 
following.  First, that a biopsy of the liver had shown 
chronic hepatitis C with cirrhosis, fibrosis and necrosis; 
and that an EGD and colonoscopy in February 2005 showed small 
distal esophageal varices and minor polyps.  The physician 
also noted that a CT in June 2004 showed portal hypertension 
and possible ectatic lesion in the right lobe; and lastly, a 
biopsy in October 2004 and CT in February 2005 showed 
cirrhosis of the liver.  

For the reasons discussed below, the Board concludes that 
objective medical evidence, and the veteran's statements and 
testimony regarding his symptomatology, show that his 
hepatitis C disability more nearly approximates that which 
warrants the assignment of a 100 percent evaluation under the 
old rating criteria for the period before July 2, 2001, and 
also warrants a 100 percent evaluation under the revised 
rating criteria for the period from that date.  The veteran 
has documented instances of pertinent symptomatology and a 
diagnosis of cirrhosis.  
 
With respect to the criteria in effect before July 2, 2001, 
the record shows that in February 1997, the veteran was 
hospitalized for approximately 20 days, in treatment for 
complaints including pain in the abdomen.  The diagnosis 
included chronic hepatitis C and enlarged right parotid 
gland, which was later linked to the underlying liver 
disease.  The veteran was hospitalized again in February and 
March 2002 for a total of about 25 days, with symptoms of 
confusion and an ammonia level of 92.  The diagnosis at that 
time included chronic hepatitis C.  The length of the 
veteran's hospital stays is equivalent to a finding of 
disabling symptoms requiring rest therapy. 

During this period prior to July 2, 2001, the record also 
contains other evidence indicating severe symptoms.  A June 
1997 VA liver biopsy report contains a diagnosis of chronic 
hepatitis C with moderate to marked activity and marked 
fibrosis (cirrhosis).  

Taken altogether, the evidence documents instances of 
pertinent symptomatology and a diagnosis of cirrhosis; and 
the Board finds that the disability is productive of chronic 
hepatitis, with episodes of several weeks duration, 
aggregating three or more a year, and accompanied by 
disabling symptoms requiring rest therapy.   38 C.F.R. 
§ 4.114, Diagnostic Code 7345 (2001).  Therefore, after 
review of the entire record, and resolving reasonable doubt 
on this issue in the veteran's favor, the Board is of the 
opinion that the overall impairment caused by the service-
connected hepatitis C more nearly approximates the criteria 
for the 100 percent evaluation.  38 C.F.R. § 4.7.  
Accordingly a 100 percent rating is warranted for the period 
before July 7, 2001.

With respect to the criteria in effect from July 2, 2001, the 
Board notes that the report of the most recent VA 
examination, in July 2004, contains a diagnosis that endorsed 
the veteran's complaints of chronic fatigue requiring him to 
lie down numerous times during the day, leaving him unable to 
work.  Other treatment records since July 2, 2001 also 
contain assessments including malaise/fatigue/sleep 
disturbance, nausea, and right upper quadrant abdominal pain 
with deranged liver function testing and hepatomegaly.

Additionally, these records also show an opinion that the 
abdomen discomfort and indigestion is related to the 
cirrhosis; and diagnoses including epistaxis, parotid gland 
enlargement, and gynecomatesia due to the underlying liver 
disease. 

Taken altogether, the evidence documents pertinent 
symptomatology and a diagnosis of cirrhosis; and the Board 
finds that the disability is productive of hepatitis C with 
serologic evidence of hepatitis C infection, and near-
constant debilitating symptoms such as fatigue, malaise, and 
right upper quadrant pain.  38 C.F.R. § 4.114, Diagnostic 
Code 7354 (2005).  Therefore, after review of the entire 
record, and resolving reasonable doubt on this issue in the 
veteran's favor, the Board is of the opinion that the overall 
impairment caused by the service-connected hepatitis C more 
nearly approximates the criteria for the 100 percent 
evaluation.  38 C.F.R. § 4.7.  Accordingly a 100 percent 
rating is warranted for the period from July 7, 2001.


ORDER

A 100 percent rating for hepatitis C is granted for the 
period prior to July 2, 2001, subject to regulations 
applicable to the payment of monetary benefits.

A 100 percent rating for hepatitis C is granted for the 
period from July 2, 2001, subject to regulations applicable 
to the payment of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


